Filed Pursuant to Rule 424(b)(3) Registration No. 333-203592 Prospectus Supplement No. 4 (to Prospectus dated July 29, 2015) 13,225,000 shares of Common Stock issuable upon the exercise of the 13,225,000 outstanding Warrants issued in our public offering This prospectus supplement supplements the prospectus dated July 29, 2015, as supplemented by prospectus supplement No. 1 dated August 19, 2015, prospectus supplement No. 2 dated September 1, 2015, and prospectus supplement No. 3 dated September 15, 2015 (the “Prospectus”), which relates to the offering of the shares of common stock of Perseon Corporation (the “Company,” “we,” or “our”) that are underlying the Warrants that we issued in our public offering, which closed on August 4, 2015 (the “Offering”). The securities underlying the Warrants include 13,225,000 shares of our common stock, which are issuable upon the exercise of the 13,225,000, outstanding Warrants that we issued in the Offering.Each Warrant is exercisable for one share of common stock at an exercise price of $0.99 per share. The Warrants expire July 29, 2020. This prospectus supplement incorporates into the Prospectus certain information contained in our Current Report on Form 8-K, filed with the Securities and Exchange Commission on October 27, 2015 and the information contained in our Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission on October 27, 2015. This prospectus supplement should be read in conjunction with the Prospectus. This prospectus supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus. If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any supplements and amendments thereto. Our common stock and the Warrants are listed on The NASDAQ Capital Market under the symbols “PRSN” and “PRSNW”. On October 26, 2015, the closing sale price of our common stock and the Warrants on The NASDAQ Capital Market were $0.27 per share and $0.09 per warrant, respectively. AN INVESTMENT IN OUR SECURITIES INVOLVES RISKS. SEE THE SECTION ENTITLED “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus or this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is October 27, 2015. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 26, 2015 PERSEON CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-32526 75-1590407 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 460 West 50 North Salt Lake City, Utah 84101 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(801) 972-5555 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into a Material Definitive Agreement. On October 26, 2015, Perseon Corporation, a Delaware corporation (the “Company”), entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Galil Medical, Inc., a Delaware corporation (“Galil”), and Galil Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Galil (“Merger Sub”), pursuant to which Merger Sub will, on the terms and subject to the conditions set forth therein, conduct a tender offer for (i) all of the Company’s outstanding common stock (the “Common Stock”) and (ii) all of the Company's outstanding warrants to purchase common stock traded on The Nasdaq Capital Market (the “Public Warrants” and, together with the Common Stock, the “Securities”) and then merge with and into the Company. Pursuant to the Merger Agreement, upon the terms and subject to the conditions set forth therein, Merger Sub will commence a tender offer (the “Offer”) no later than November 5, 2015 to acquire (i) all outstanding shares of Common Stock at a purchase price of $1.00 per share (the “Shares Offer Price”) and (ii) all outstanding Public Warrants at a purchase price of $0.02 per Public Warrant (the “Public Warrants Offer Price”), with each payment in cash without interest, subject to any deduction or withholding of taxes required by applicable law. The Merger Agreement further provides that upon the terms and subject to the conditions set forth therein, following completion of the Offer, Merger Sub will merge with and into the Company, with the Company continuing as the surviving corporation and as a wholly owned subsidiary of Galil (the “Merger”). The Merger will be governed by Section251(h) of the General Corporation Law of the State of Delaware (the “DGCL”), with no vote of the Company’s stockholders required to consummate the Merger. In the Merger, each (i) outstanding share of Common Stock (other than shares of Common Stock held by the Company, Galil, Merger Sub or any of their respective subsidiaries or held by stockholders who are entitled to demand, and who properly demand, appraisal rights under Delaware law) and (ii) Public Warrant (other than Public Warrants held by the Company, Galil, Merger Sub or any of their respective subsidiaries) will be converted into the right to receive cash in an amount equal to the Shares Offer Price and Public Warrants Offer Price, respectively, without interest. The Offer is subject to certain conditions, including, among other things, (i)that the number of shares of Common Stock validly tendered in accordance with the terms of the Offer and not validly withdrawn shall equal at least a majority of the shares of Common Stock outstandingon a fully diluted basis as of the time the Offer is accepted, (ii) that the number of Public Warrants validly tendered in accordance with the terms of the Offer and not validly withdrawn shall equal at least 65% of the Public Warrants outstanding as of the time the Offer is accepted, (iii)that (a) Galil has received the proceeds from the financing necessary to consummate the Offer or (b) Galil’s lenders and/or investors have definitively and irrevocably confirmed in writing to Galil and Merger Sub that the financing proceeds will be available at the consummation of the Offer, (iv) that any applicable waiting period under any foreign antitrust filings shall have expired or otherwise been terminated, (v)that prior to the expiration of the Offer there have been agreements entered into with the holders of warrants to purchase Common Stock other than the Public Warrants, (vi) that the Company has received written letters of resignation from each of the current directors of the Company other than three independent directors, and (vii) that no governmental authority shall have enacted any law or order which, among other things, makes the Offer or the Merger illegal or otherwise prohibits the consummation of the Offer or the Merger. The Offer also is subject to other customary conditions for a transaction of this nature. 2 The Merger is subject to the following closing conditions: (i) any applicable waiting period under any required foreign antitrust filings shall have expired or otherwise been terminated, (ii) there being in effect, or pending, no law, order or other legal restraint which makes the Merger illegal or otherwise prohibits the consummation of the Merger, and (iii) Merger Sub shall have accepted for payment all Securities validly tendered and not withdrawn in the Offer. The Company’s Board of Directors has unanimously (i)determined thatthe Merger Agreement and the transactions contemplated thereby, including the Offer and the Merger, are advisable and fair to, and in the best interests of, the Company and the Company’s stockholders, (ii)authorized, adopted and approved the execution, delivery and performance of the Merger Agreement and the transactions contemplated thereby, including the Merger, (iii)approved and declared advisable the Merger Agreement and the transactions contemplated thereby, including the Merger, (iv)resolved to recommend that the Company’s stockholders tender their shares of Common Stock into the Offer, and (v)resolved that the Merger Agreement and the Merger shall be governed by and effected under Section251(h) of the DGCL and that the Merger shall be consummated as soon as practicable following acceptance of the Offer. The Merger Agreement contains representations, warranties and covenants of the parties customary for a transaction of this type, including, among other things, a covenant of the Company not to solicit alternative transactions or to provide information or enter into discussions in connection with alternative transactions, subject to certain exceptions to allow the Company’s Board of Directors to exercise its fiduciary duties. The Merger Agreement may be terminated under certain circumstances, including in specified circumstances in connection with superior proposals. Upon the termination of the Merger Agreement by Galil, Merger Sub or the Company in the event the Company has accepted a superior proposal, the Company will be required to (i) pay a termination fee of $424,000 and (ii) reimburse up to $250,000 of Galil’s out-of-pocket expenses. Upon the termination of the Merger Agreement by Galil or Merger Sub in the event the Company has breached or failed to perform any of its representations, warranties, covenants or agreements set forth in the Merger Agreement, the Company will be required to reimburse up to $250,000 of Galil’s out-of-pocket expenses and may be subject to additional liability.Upon the termination of the Merger Agreement by the Company in the event Galil or Merger Sub has materially breached their requirement to obtain financing commitmentspursuant to the terms of the Merger Agreement, from Galil’s ultimate parent, Galil will be required to pay the Company a termination fee of $250,000.Upon the termination of the Merger Agreement by the Company in the event Galil or Merger Sub have breached or failed to perform any of their representations, warranties, covenants or agreements set forth in the Merger Agreement, Galil will be required to reimburse up to $250,000 of the Company’s out of-pocket expenses. The foregoing summary of the Merger Agreement and the transactions contemplated thereby does not purport to be complete and is subject to, and qualified in its entirety by, the full text of the Merger Agreement, a copy of which is attached as Exhibit 2.1 to this report and is incorporated herein by reference. The Merger Agreement and the above description have been included to provide investors and security holders with information regarding the terms of the Merger Agreement. They are not intended to provide any other factual information about the Company, Galil, Merger Sub or their respective subsidiaries or affiliates or stockholders. The representations, warranties and covenants contained in the Merger Agreement were made only for purposes of the Merger Agreement and as of specific dates; were solely for the benefit of the parties to the Merger Agreement; and may be subject to limitations agreed upon by the parties, including being qualified by confidential disclosures made by each contracting party to the other for the purposes of allocating contractual risk between them that differ from those applicable to investors. Investors should not rely on the representations, warranties and covenants or any description thereof as characterizations of the actual state of facts or condition of the Company, Galil, Merger Sub or any of their respective subsidiaries, affiliates, businesses or stockholders. Moreover, information concerning the subject matter of the representations, warranties and covenants may change after the date of the Merger Agreement, which subsequent information may or may not be fully reflected in public disclosures by the Company or Galil. Accordingly, investors should read the representations and warranties in the Merger Agreement not in isolation but only in conjunction with the other information about the Company or Galil and their respective subsidiaries that the respective companies include in reports, statements and other filings they make with the SEC. 3 Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Agreement and Plan of Merger among Galil Medical, Inc., Galil Merger Sub, Inc. and Perseon Corporation dated October 26, 2015 Press Release Dated October 27, 2015 4 . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PERSEON CORPORATION Date: October 27, 2015 By: /s/ Clinton E. Carnell Jr. Name: Clinton E. Carnell Jr. Title: ChiefExecutive Officer 5 EXHIBIT INDEX Exhibit Number Description Agreement and Plan of Merger among Galil Medical, Inc., Galil Merger Sub, Inc. and Perseon Corporation dated October 26, 2015 Press Release Dated October 27, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ýQuarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2015 oTransition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-32526 Perseon Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 75-1590407 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 460West50 North Salt Lake City, Utah 84101 (Address of principal executive offices, including zip code) (801) 972-5555 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý As of October 26, 2015, there were 9,766,323 shares of the Registrant’s common stock, $0.001 par value per share, outstanding. PERSEON CORPORATION FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 PART I - Financial Information Item 1.Financial Statements Condensed Balance Sheets (Unaudited) 3 Condensed Statements of Comprehensive Loss (Unaudited) 4 Condensed Statements of Cash Flows (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 PART II - Other Information Item 1.Legal Proceedings 27 Item 1A.Risk Factors 27 Item 5.Other Information 30 Item 6.Exhibits 31 Signatures 32 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements PERSEON CORPORATION (Formerly BSD Medical Corporation) Condensed Balance Sheets (Unaudited) ASSETS September 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtfulaccounts of $66,480 and $140,000, respectively Related party trade accounts receivable - Inventories, net Other current assets Total current assets Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Notes payable, net of discount - Customer deposits Deferred revenue - Total current liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 80,000,000 sharesauthorized, 9,768,756 and 3,971,366 sharesissued, respectively 9,769 3,971 Additional paid-in capital Treasury stock, 2,433 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ See accompanying notes to condensed financial statements 3 PERSEON CORPORATION (Formerly BSD Medical Corporation) Condensed Statements of Comprehensive Loss (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Sales $ Sales to related parties - Equipment rental Total revenues Cost of revenues: Cost of sales Cost of related party sales - Cost of equipment rental - Total cost of revenues Gross margin Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Other income (expense): Royalty income from related party - - Interest income (expense), net ) ) Other expense, net ) Total other income (expense) ) ) Loss before income taxes ) Provision for income taxes ) Net loss and comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of sharesoutstanding: Basic Diluted See accompanying notes to condensed financial statements 4 PERSEON CORPORATION (Formerly BSD Medical Corporation) Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash usedin operating activities: Depreciation and amortization Stock issued for services Stock-based compensation (Gain) loss on disposition of property and equipment ) Amortization of debt discount - Decrease (increase) in: Receivables ) Inventories Other current assets ) Increase (decrease) in: Accounts payable ) Accrued liabilities Customer deposits ) ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Net proceeds from disposition of property and equipment Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from sale of common stock Payment of stock offering costs ) ) Proceeds from notes payable, net Payments on notes payable ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed financial statements 5 PERSEON CORPORATION (Formerly BSD Medical Corporation) Notes to Condensed Financial Statements (Unaudited) Note 1.Basis of Presentation The interim financial information of Perseon Corporation, formerly BSD Medical Corporation, (the “Company”) as of September 30, 2015 and for the three and nine months ended September 30, 2015 and 2014 is unaudited, and the condensed balance sheet as of December 31, 2014 is derived from our audited financial statements.The accompanying unaudited condensed balance sheets as of September 30, 2015 and December 31, 2014, the related unaudited condensed statements of operations for the three and nine months ended September 30, 2015 and 2014, and the related unaudited condensed statements of cash flows for the nine months ended September 30, 2015 and 2014 have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).The condensed financial statements do not include all of the information and notes required by U.S. GAAP for complete financial statements.These condensed financial statements should be read in conjunction with the notes thereto, and the financial statements and notes thereto included in our annual report on Form 10-K for the period ended December 31, 2014. All adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of our financial position as of September 30, 2015 and December 31, 2014, our results of operations for the three and nine months ended September 30, 2015 and 2014, and our cash flows for the nine months ended September 30, 2015 and 2014 have been included.The results of operations for the three and nine months ended September 30, 2015 may not be indicative of the results for our fiscal year ending December 31, 2015. Certain amounts in the prior periods have been reclassified to conform to the current period presentation. Effective February 17, 2015, Perseon Corporation amended its certificate of incorporation to change its legal corporate name to “Perseon Corporation” from “BSD Medical Corporation.” Effective June 23, 2015, the Board of Directors (the “Board”) and stockholders of the Company approved an amendment to the Company’s certificate of incorporation to effectuate a reverse stock split of the Company’s common stock at a ratio of 1-for-10.The reverse stock split has been given retroactive effect in the accompanying condensed financial statements.See Note 6.Stockholders’ Equity – Reverse Stock Split. Note 2. Liquidity As of September 30, 2015, we had cash and cash equivalents of $3,026,606, and total current assets of $4,728,975.This includes the proceeds from our August 2015 follow-on public offering in which we raised $4,304,029 after expenses.We believe these cash resources will only be sufficient to sustain our operations for up to four months from September 30, 2015 without substantial cost cutting to a level that would include fewer sales resources and compliance levels of staffing and activities across the Company. In addition, we have been advised by our financial advisors that our prospects of raising additional equity on acceptable terms are not likely favorable.Further, to become profitable we would need to significantly increase the revenues we receive from sales of our MicroThermX products and substantially reduce expenses.We do not expect that sales of MicroThermX products will increase sufficiently to cover our total costs of operations before the time we run out of cash and cash equivalents.Substantially reducing costs may impair our ability to increase revenue.Accordingly, we have entered into an agreement of merger and reorganization (the “Merger Agreement”) with Galil Medical Ltd. (“Galil”) and Galil Merger Sub, Inc. (“Merger Sub”), pursuant to which Merger Sub will tender for our outstanding shares of Common Stock followed by a merger under Section 251(h) of the Delaware General Corporation Law (the “Merger”), which we believe will provide the best value for our stockholders. See Note 14. Subsequent Events below. 6 If we are unable to consummate the Merger or otherwise raise sufficient additional funds, we will need to significantly reduce our expenses, and evaluate other strategic alternatives, including collaborative arrangements, partnerships, or sales of assets, to allow us to continue operations.However, significantly reducing our expenses would negatively affect our efforts to expand our marketing and sales presence, our research and development programs, and our ability to hire and retain qualified personnel.Collaborative arrangements and partnerships may not be available to us and sales of assets may not generate sufficient cash to sustain our operations.Consequently, we may not be able to continue our operations. Note 3.Sale of Hyperthermia Assets On April 1, 2015, the Company sold the assets associated with its hyperthermia cancer treatment systems, including among other assets, certain contracts, inventory, intellectual property, and permits (the “Acquired Assets”) pursuant to an Asset Purchase Agreement (the “Purchase Agreement”) with Pyrexar Medical Inc., a Nevada corporation “Pyrexar”).As consideration for the Acquired Assets, the Company received (i) 19.9% of the Series A Preferred Stock of Pyrexar (the “Preferred Stock”) and (ii) a percentage of the gross revenues Pyrexar receives from its future sales of hyperthermia cancer treatment systems.Under the terms of this Purchase Agreement, the Company earned and recognized other income of $84,000 in the three month period ended September 30, 2015 as a result of Pyrexars' shipment of hyperthermia systems. Pyrexar also assumed certain liabilities associated with the Acquired Assets. The Purchase Agreement contains customary representations, warranties and covenants of the Company and the Buyer. Subject to certain limitations, the Company has agreed to indemnify the Buyer for breaches of representations, warranties, covenants and retained liabilities.The Purchase Agreement provided that the parties enter into a short term lease agreement, pursuant to which the Company leased to the Buyer a portion of the Company’s facility at 2188 West 2200 South, Salt Lake City.Base Rent under the lease agreement was set at approximately $8,055 per month, and was paid through August 2015, when the Buyer relocated its operations to a new location, due to the sale of the Company’s facility. See Note5 -Property and Equipment, for a description of the sale of the facility. Each share of Preferred Stock the Company received is convertible into one share of common stock of Buyer subject to adjustment in the event of stock splits, stock dividends and other similar events, and the Company received voting rights equal to those of holders of Buyer’s common stock. The Company is also entitled to cumulative annual dividends of $0.015 per share commencing April 1, 2016. In the event of certain liquidation events, we are entitled to receive, prior to any distribution to holders of other shares of capital stock of Buyer, a liquidation preference of approximately $2 million. Buyer is prohibited without the Company’s consent from authorizing, creating or issuing any other equity security having priority over the Preferred Stock. Two former directors of the Company, Dr. Gerhard W. Sennewald and Douglas P. Boyd have a financial interest in Buyer and both are also members of Buyer’s board of directors.In light of the Company’s relationship with Buyer, the Company received a fairness opinion from Houlihan Valuation Advisors that the consideration it received for the Acquired Assets is fair to the Company from a financial perspective.See “Stockholder Claim” below. 7 Note 4.Inventories Inventories consisted of the following: September 30, December 31, Parts and supplies $ $ Work-in-process Finished goods Reserve for obsolete inventory ) ) Inventories, net $ $ Note 5.Property and Equipment Property and equipment consisted of the following: September 30, December 31, Equipment $ $ Furniture and fixtures Construction in progress - Building (held for sale) - Land (held for sale) - Rental equipment - Less equipment impairment - ) Less accumulated depreciation ) ) Property and equipment, net $ $ On May 15, 2015 the Company entered into a commercial real estate purchase contract wherein it agreed to sell its primary headquarters and manufacturing facilities located in Salt Lake City, Utah.Per the terms of the contract, the closing date of the sale took place in August 2015.The sale resulted in net proceeds to the Company of approximately $949,000 after commissions and closing costs.The Company paid off the $750,000 principal balance plus accrued interest and early payment penalty on the promissory note issued to Access Business Finance, LLC from the sale proceeds.After paying off the promissory note, the net proceeds from the sale of the facilities were approximately $183,000. Following the closing date, the purchaser of the facilities leased the building back to the Company rent free through October 23, 2015.The Company entered into a sub-lease agreement to rent new facilities in Salt Lake City and took occupancy of the leased facilities effective October 26, 2015.This sub-lease agreement provides for the Company to lease approximately 10,057 square feet of space that will house its office, production and research operations.The term of this sub-lease is through December 31, 2019, and requires monthly payments for base rent in the first year of $16,762, with a provision for escalation of 3% per year for subsequent years, and additional payment of $5,100 per month in months 1-20 of the lease to reimburse sub-lessor for costs of tenant improvements paid by the sub-lessor.The construction in progress at September 30, 2015 includes costs incurred for leasehold improvements and furniture and fixtures for the new facilities. Note 6.Notes Payable In February 2015, the Company borrowed $750,000 from Access Business Finance, LLC.The note was secured by the Company’s headquarters and manufacturing facility.During the one-year term of the note, monthly payments of interest only at Prime Rate plus 6% were required, with the principal due on February 24, 2016.The note was repaid in full in August 2015, along with related accrued interest payable and prepayment penalty, from the proceeds of the sale of the Company’s facilities. Notes payable at September 30, 2015 consisted of an unsecured finance agreement note, to finance annual premiums of an insurance policy, with a principal balance of $55,709, payable in monthly installments of $11,277, including interest at 4.85%, through February 2016. 8 Note 7.Stockholders’ Equity The Company has 10,000,000 authorized shares of $.001 par value preferred stock.As of September 30, 2015 and December 31, 2014, there were no shares of preferred stock outstanding.The Company also has 80,000,000 authorized shares of $.001 par value common stock.At September 30, 2015, the Company had 9,766,323 shares outstanding. Reverse Stock Split We held a special meeting of stockholders on May 12, 2015 to approve an amendment to the Company’s Amended and Restated Certificate of Incorporation to effectuate a reverse split of its issued and outstanding shares of common stock at a ratio of between 1-for-6 and 1-for-12, inclusive, which ratio was to be selected at the sole discretion of the Board at any whole number in the above range, with any fractional shares that would otherwise be issued as a result of the reverse split being rounded up to the nearest whole share (the “Reverse Stock Split”); provided, that the Board could abandon the Reverse Stock Split in its sole discretion. Over 76% of the outstanding shares voted, and the stockholders voted to approve the amendment, with the results of the voting as follows: FOR AGAINST ABSTAIN BROKER NON-VOTES — Effective June 23, 2015, the Board determined to set the reverse stock split ratio at 1-for-10.The Reverse Stock Split has been given retroactive effect in the accompanying condensed financial statements. Shelf Registration Statement On September 28, 2012, we filed a universal shelf registration statement with the SEC for the issuance of common stock, preferred stock, warrants, senior debt, subordinated debt and units up to an aggregate amount of $50.0 million. On October 11, 2012, the universal shelf registration statement was declared effective by the SEC. The shelf registration statement expired for the purpose of issuing new securities on October 11, 2015 but remains effective for the purpose of issuing shares upon the exercise of previously issued warrants.Prior to the expiration date of the shelf registration, we successfully sold securities in two separate registered direct offerings utilizing this shelf registration statement. Public Offering On July 29, 2015, the Company, in connection with a public offering (the “Offering”) of common stock of the Company, $0.001 par value per share (“Common Stock”), together with warrants to purchase shares of common stock of the Company, entered into an underwriting agreement (the “Underwriting Agreement”) with Maxim Group LLC (“Maxim”) as underwriter, pursuant to which the Company agreed to sell 5,750,000 shares of Common Stock and warrants to purchase 11,500,000 shares of Common Stock (the “Warrants”) at a public offering price of $.90 per share of Common Stock and two Warrants, on a firm commitment basis, for gross proceeds of approximately $5,175,000. The Warrants have an exercise price of $0.99 per share of Common Stock. 9 The Underwriting Agreement included a 45-day option for the underwriters to purchase up to an additional 862,500 shares of Common Stock and/or Warrants to purchase up to an additional 1,725,000 shares of Common Stock. Prior to the closing of the Offering, the underwriter partially exercised this option and received additional Warrants to purchase 1,725,000 shares of Common Stock for additional gross proceeds of $17,250. This remaining portion of this over-allotment option expired in accordance with its terms. Pursuant to the Underwriting Agreement, the Company issued to Maxim a warrant for the purchase of 287,500 shares of Common Stock (the “Underwriter’s Warrant”). The Underwriter’s Warrant is exercisable commencing 180 days from July 29, 2015 and expires July 29, 2020.The Underwriter’s Warrant has an exercise price $0.99 per share of Common Stock. The Underwriting Agreement also contains representations, warranties, indemnifications and other provisions customary for transactions of this nature. The Offering was completed in August 2015 with net proceeds to the Company of approximately $4.3 million. Warrants A summary of the outstanding warrants issued in prior stock offerings as of September 30, 2015, and changes during the nine months then ended, is as follows: Shares Weighted- Average Exercise Price Weighted- Average Remaining Contract Term (Years) Outstanding at December 31, 2014 $ Issued Exercised - - Forfeited or expired ) Outstanding as of September 30, 2015 $ Exercisable as of September 30, 2015 $ Notice of Failure to Satisfy a Continued Listing Rule On July 13, 2015, the Company notified The Nasdaq Stock Market (“NASDAQ”) that as of June 30, 2015, the Company’s stockholders’ equity was below the $2.5 million minimum required by Listing Rule 5550(b)(1) (the “Stockholders’ Equity Rule”).The Company later received a letter from Nasdaq advising the Company that (i) it was not in compliance the Stockholders’ Equity Rule and (ii) it had 45 days to submit a plan for regaining compliance with the Stockholders’ Equity Rule.Subsequent to the closing of the Company’s follow-on offering, the Company was notified by NASDAQ that it had regained compliance with the Stockholders’ Equity Rule, pending confirmation of the Company’s stockholders’ equity in this Form 10-Q. On September 14, 2015, the Company received a letter from the Nasdaq Stock Market stating that the bid price of the Company’s common stock for the last 30 consecutive trading days had closed below the minimum $1.00 per share required for continued listing under Listing Rule 5550(a)(2).The letter does not result in the immediate delisting of the Company’s common stock and the Company has until March 14, 2016 to demonstrate compliance by maintaining a minimum closing bid price of at least $1.00 for a minimum of ten consecutive business days. 10 Note 8.Net Loss Per Common Share The computation of basic earnings per common share is based on the weighted average number of shares outstanding during each period.The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the period plus the weighted average common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period.Common stock equivalents are not included in the diluted loss per share calculation when their effect is anti-dilutive. No stock options or warrants are included in the computation of diluted weighted average number of shares for the three months and nine months ended September 30, 2015 and 2014 because the effect would be anti-dilutive.As of September 30, 2015, we had outstanding options and warrants to purchase a total of 15,011,148 shares of our common stock that could have a future dilutive effect on the calculation of earnings per share. Note 9.Related Party Transactions At times, we have derived a portion of our revenues from sales of hyperthermia products.A significant portion of those sales of hyperthermia products have been to a related party.As described in Note 3 - Sale of Hyperthermia Assets, we sold all assets related to hyperthermia on April 1, 2015.As a result, we have not recognized revenue from the sale of hyperthermia products subsequent to April 1, 2015.In the three months ended September 30, 2015 we recognized other income of $84,000 under the terms of the Purchase Agreement between us and Pyrexar.During the three months ended September 30, 2015 and 2014, we had sales of $0 and $27,087, respectively, to entities controlled by a significant stockholder and former member of the Board, representing approximately 0% and 3% of total revenues for each respective three-month period.During the nine months ended September 30, 2015 and 2014, we had sales of $11,232 and $408,127, respectively, to these related parties, representing approximately 1% and 11% of total revenues, respectively. As of September 30, 2015 and December 31, 2014, receivables included $0 and $13,471, respectively, from these related parties. Note 10.Stock-Based Compensation Our Third Amended and Restated 1998 Stock Incentive Plan (“Plan”) authorizes the granting of incentive stock options to certain key employees and non-employees who provide services to the Company.The Plan, as amended, provides for the granting of options for an aggregate 633,730 shares.The options vest subject to management’s discretion. As of September 30, 2015, we had approximately 116,541 shares of common stock reserved for future issuance under the Plan.Also, in connection with our appointment of a Chief Executive Officer in November 2014, we issued an inducement equity award in the form of a non-statutory stock option to purchase 140,000 shares of the Company’s stock.This grant was outside the Company’s stock incentive plans, and was in accordance with the NASDAQ inducement grant exception found in NASDAQ Listing Rule 5635(c)(4). Effective February 4, 2009, our Fourth Amended and Restated 1998 Directors Stock Plan(the “Director Plan”) provides an annual retainer of $60,000 to each non-employee director with the exception of the Audit Committee Chairman who is to receive $65,000.The cash portion of the compensation of $30,000 ($35,000 for the Audit Committee Chairman) is paid 50% twice each year, with $30,000 of compensation paid in common stock of the Company once each year.Prior to February 4, 2009, the Director Plan granted each non-employee outside director 3,000 options each year at an exercise price equal to the fair market value of the common stock at the date the option was granted.The options vest according to a set schedule over a five-year period and expire upon the director’s termination, or after ten years from the date of grant.The Director Plan, as amended, allows for an aggregate of 175,000 shares to be granted.This Director Plan terminated effective August 31, 2015. 11 Stock-based compensation cost is measured at the grant date based on the estimated value of the award granted, using the Black-Scholes option pricing model, and recognized over the period in which the award vests.For stock awards no longer expected to vest, any previously recognized stock compensation expense is reversed in the period of termination. The stock-based compensation expense has been allocated to the various categories of operating costs and expenses in a manner similar to the allocation of payroll expense as follows: Three Months Ended September 30, Nine Months Ended September 30, Cost of sales $ Research and development Selling, general and administrative Total $ During the nine months ended September 30, 2015, we granted employees a total of 114,250 stock options at a weighted average exercise price of $3.27 per share, with one third vesting each year for the next three years.The estimated weighted average grant date fair value per share of these stock options was $1.55, and our weighted average assumptions used in the Black-Scholes valuation model to determine this estimated fair value were as follows: Expected volatility 63.25% Expected dividends 0% Expected term 7.24 years Risk-free interest rate 1.88% Unrecognized stock-based compensation expense expected to be recognized over the estimated weighted-average amortization period of 1.81 years is approximately $725,000 as of September 30, 2015. A summary of the time-based stock option awards as of September 30, 2015, and changes during the nine months then ended, is as follows: Shares Weighted- Average Exercise Price Weighted- Average Remaining Contract Term (Years) Aggregate Intrinsic Value Outstanding at December 31, 2014 $ Granted Exercised - - Forfeited or expired ) Outstanding at September 30, 2015 $ $ Exercisable at September 30, 2015 $ $ - The aggregate intrinsic value in the preceding table represents the total pre-tax intrinsic value, based on our closing stock price of $1.85 as of September 30, 2015, which would have been received by the holders of in-the-money options had the option holders exercised their options as of that date. 12 Note 11.Supplemental Cash Flow Information We paid $2,650 and $0 for income taxes during the nine months ended September 30, 2015 and 2014, respectively. We paid $48,614 and $1,437 for interest during the nine months ended September 30, 2015 and 2014, respectively. During the nine months ended September 30, 2015 and 2014, we had no non-cash financing and investing activities. Note 12.Recent Accounting Pronouncements In July 2015, the FASB issued Accounting Standards Update (“ASU”) No. 2015-11, Inventory (Topic 330), Simplifying the Measurement of Inventory.An entity is required to measure inventory within the scope of this Update at the lower of cost and net realizable value. Net realizable value is the estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal and transportation. Other than the change in the subsequent measurement guidance from the lower of cost or market to the lower of cost and net realizable value for inventory within the scope of this Update, there are no other substantive changes to the guidance on measurement of inventory. For public companies, the amendments in this Update are effective for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years. The amendments in this Update are to be applied prospectively with earlier application permitted as of the beginning of an interim or annual reporting period. We are currently unable to determine the impact on our consolidated financial statements of the adoption of this new accounting pronouncement. In April 2015, the FASB issued ASU No. 2015-03, Simplifying the Presentation of Debt Issuance Costs.Under this new standard, debt issuance costs reported on our balance sheet are shown as a direct deduction from the related debt liability rather than as an asset.This ASU is effective January 1, 2016, with early adoption permitted.Retrospective application to prior periods is required.We adopted the ASU effective January 1, 2015, with the only impact being the classification of certain amounts within our balance sheet and no impact on our results of operations.Prior periods were not impacted by the adoption of the ASU. In May 2014, the Financial Accounting Standards Board (the “FASB”) issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606). ASU 2014-09 amends the guidance for revenue recognition to replace numerous, industry-specific requirements and converges areas under this topic with those of the International Financial Reporting Standards. The ASU implements a five-step process for customer contract revenue recognition that focuses on transfer of control, as opposed to transfer of risk and rewards. The amendment also requires enhanced disclosures regarding the nature, amount, timing and uncertainty of revenues and cash flows from contracts with customers. Other major provisions include the capitalization and amortization of certain contract costs, ensuring the time value of money is considered in the transaction price, and allowing estimates of variable consideration to be recognized before contingencies are resolved in certain circumstances. The amendments in this ASU are effective for reporting periods beginning after December 15, 2016; however, in July 2015, the FASB agreed to delay the effective date by one year. The proposed deferral may permit early adoption, but would not allow adoption any earlier than the original effective date of the standard. Entities can transition to the standard either retrospectively or as a cumulative-effect adjustment as of the date of adoption. We are currently assessing the impact the adoption of ASU 2014-09, including possible transition alternatives, will have on our financial statements. 13 Note 13.Legal Matters As previously disclosed, legal counsel for Perseonreceived a demand letter dated October 3, 2014 and a draft complaint from a single stockholder.The draft complaint alleged that the Company (and certain current and former officers and directors) had issued false or misleading press releases, and that the Company had improperly raised capital in ways that diluted existing stockholders. The Board engaged special legal counsel experienced in securities matters and litigation to assist the Board in conducting an independent investigation of these allegations. The independent investigation has been completed. Based on the investigation, the Board determined that there has been no misconduct by the Company or the named defendants. On April 27, 2015, this stockholder filed a formal complaint in the U.S. District Court for the District of Delaware. The complaint alleges that from November 2010 through October 2014, Perseonissued various press releases and public statements, whichomitted certain material facts related to Perseon’s revenue and sales, thereby misrepresenting the true financial condition of Perseon.In particular, the complaint alleges that Perseon’s press releases “tout[ed] impressive revenue figures and purported sales” when “in reality Perseon was floundering and unable to cover its operating costs, including significant executive compensation.”The complaint also alleges that Perseon “chose to issue additional securities at below-market prices in an effort to fund operating expenses,” rather than “raise capital through debt transactions or other methods,” and that three offerings cited in the complaintresulted in “the dilution of existing stockholder positions.” On June 30, 2015, we filed in the U.S. District Court for the District of Delaware, a formal motion to dismiss all claims in the Complaint.On September 23, 2015, the Plaintiff filed a Brief in Opposition to the motion to dismiss.We expect to file our reply brief on October 30, 2015.No hearing has been set in this matter. Perseon believes that the claims in this lawsuit are without meritand will continue to vigorously defend this action. Note 14.Subsequent Events On October 26, 2015, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Galil Medical, Inc., a Delaware corporation (“Galil”), and Galil Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Galil (“Merger Sub”), pursuant to which Merger Sub will, on the terms and subject to the conditions set forth therein, conduct a tender offer for (i) all of the Company’s outstanding Common Stock and (ii) warrants to purchase common stock traded on NASDAQ (the “Public Warrants” and, together with the Common Stock, the “Securities”) and then merge with and into the Company. Pursuant to the Merger Agreement, upon the terms and subject to the conditions set forth therein, Merger Sub will commence a tender offer (the “Offer”) no later than November 5, 2015 to acquire (i) all outstanding shares of Common Stock at a purchase price of $1.00 per share (the “Shares Offer Price”) and (ii) all outstanding Public Warrants at a purchase price of $0.02 per Public Warrant (the “Public Warrants Offer Price”), with each payment in cash without interest, subject to any deduction or withholding of taxes required by applicable law. The Merger Agreement further provides that upon the terms and subject to the conditions set forth therein, following completion of the Offer, Merger Sub will merge with and into the Company, with the Company continuing as the surviving corporation and as a wholly owned subsidiary of Galil (the “Merger”). The Merger will be governed by Section251(h) of the General Corporation Law of the State of Delaware (the “DGCL”), with no vote of the Company’s stockholders required to consummate the Merger. In the Merger, each (i) outstanding share of Common Stock (other than shares of Common Stock held by the Company, Galil, Merger Sub or any of their respective subsidiaries or held by stockholders who are entitled to demand, and who properly demand, appraisal rights under Delaware law) and (ii) Public Warrant (other than Public Warrants held by the Company, Galil, Merger Sub or any of their respective subsidiaries), will be converted into the right to receive cash in an amount equal to the Shares Offer Price and Public Warrants Offer Price, respectively, without interest. 14 As of September 30, 2015, we had cash and cash equivalents of $3,026,606, and total current assets of $4,728,975.This includes the proceeds from our August 2015 follow-on public offering in which we raised $4,304,029 after expenses.We believe these cash resources will only be sufficient to sustain our operations forup to four months from September 30, 2015 without substantial cost cutting to a level that would include fewer sales resources and compliance levels of staffing and activities across the Company. In addition, we have been advised by our financial advisors that our prospects of raising additional equity on acceptable terms are not likely favorable.Further, to become profitable we would need to significantly increase the revenues we receive from sales of our MicroThermX products and substantially reduce expenses.We do not expect that sales of MicroThermX products will increase sufficiently to cover our total costs of operations before the time we run out of cash and cash equivalents.Substantially reducing costs may impair our ability to increase revenue.Accordingly, we have entered into the Merger Agreement with Galil and Merger Sub, pursuant to which Merger Sub will tender for our outstanding shares of Common Stock followed by the Merger, which we believe will provide the best value for our stockholders. If we are unable to consummate the Merger or otherwise raise sufficient additional funds, we will need to significantly reduce our expenses, and evaluate other strategic alternatives, including collaborative arrangements, partnerships, or sales of assets, to allow us to continue operations.However, significantly reducing our expenses would negatively affect our efforts to expand our marketing and sales presence, our research and development programs, and our ability to hire and retain qualified personnel.Collaborative arrangements and partnerships may not be available to us and sales of assets may not generate sufficient cash to sustain our operations.Consequently, we may not be able to continue our operations. 15 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations This Management’s Discussion and Analysis of Financial Condition and Results of Operations and other parts of this quarterly report on Form 10-Q contain forward-looking statements that involve risks and uncertainties.Forward-looking statements can also be identified by words such as “anticipates,” “expects,” “believes,” “plans,” “predicts,” and similar terms.Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements.Factors that might cause such differences include, but are not limited to, those discussed in the subsection entitled “Forward-Looking Statements” below.The following discussion should be read in conjunction with our financial statements and notes thereto included in this report.We assume no obligation to revise or update any forward-looking statements for any reason, except as required by law. Overview Perseon Corporation, formerly BSD Medical Corporation, (the “Company”), was incorporated in the State of Delaware on July 3, 1986.In February 2015, we changed the name of the Company to Perseon Corporation.We develop, manufacture, market and service systems to treat cancer and benign diseases using heat therapy delivered using focused microwave energy.Our business objectives are to continue to commercialize our products for the treatment of cancer and to further expand our products to treat other diseases and medical conditions.Our product line for cancer therapy has been created to offer hospitals and clinics a solution for thermal treatment of cancer.We have developed extensive intellectual property and distribute our products in the United States, Europe and Asia. As part of our previously announced corporate realignment and re-branding which included our new corporate name, Perseon, we have re-focused our efforts on our flagship product, our MicroThermX®, (“MicroThermX”) ablation system that employs precision-guided energy to ablate soft tissue.Other actions taken during the first nine months of 2015 included replacing a majority of our senior management team and approximately half of our board of directors to provide proven leadership in similar situations. Historically, our product offerings have included hyperthermia cancer treatment systems. On April 1, 2015, we sold the assets associated with our hyperthermia cancer treatment systems, including, among other assets, certain contracts, inventory, intellectual property, and permits (the “Acquired Assets”) pursuant to an Asset Purchase Agreement (the “Purchase Agreement”) with Pyrexar Medical Inc. (“Pyrexar”). As consideration for the Acquired Assets, we received (i) 19.9% of the Series A Preferred Stock of Pyrexar and (ii) a percentage of the gross revenues Pyrexar receives from its future sales of hyperthermia cancer treatment systems. Pyrexar also assumed certain liabilities associated with the Acquired Assets. Our MicroThermX product line includes systems that have been strategically designed to offer minimally invasive thermal energy therapy for treating tumors, particularly cancerous tumors.Studies have shown that ablation therapy effectively addresses and even kills certain cancerous tumors on a minimally invasive basis. Thermal ablation usually refers to heat treatments delivered at temperatures above 55°C for short periods of time.Thermal ablation is used to destroy local tumors using a short intense focus of heat on a specific area. Current and future cancer treatment sites for our systems may include cancers of the prostate, breast, head, neck, bladder, uterus, ovaries, esophagus, liver, kidney, brain, bone, stomach and lung.In addition to these market opportunities, we believe that our technology has application for a number of other medical purposes in addition to treating cancer. 16 We recognize revenues from the sale of our ablation cancer treatment systems and related parts and accessories (collectively, system sales).We also recognize revenues from equipment rental, including fee-per-use rental income from our MicroThermX systems.Information regarding our revenues, assets, and results of our operations is contained in our financial statements and notes thereto. We also changed our fiscal year end for financial reporting from August 31, to December 31, effective for the four months ended December 31, 2014. Tender Offer and Merger On October 26, 2015, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Galil Medical, Inc., a Delaware corporation (“Galil”), and Galil Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Galil (“Merger Sub”), pursuant to which Merger Sub will, on the terms and subject to the conditions set forth therein, conduct a tender offer for (i) all of the Company’s outstanding Common Stock and (ii) warrants to purchase common stock traded on NASDAQ (the “Public Warrants” and, together with the Common Stock, the “Securities”) and then merge with and into the Company. Pursuant to the Merger Agreement, upon the terms and subject to the conditions set forth therein, Merger Sub will commence a tender offer (the “Offer”) no later than November 5, 2015 to acquire (i) all outstanding shares of Common Stock at a purchase price of $1.00 per share (the “Shares Offer Price”) and (ii) all outstanding Public Warrants at a purchase price of $0.02 per Public Warrant (the “Public Warrants Offer Price”), with each payment in cash without interest, subject to any deduction or withholding of taxes required by applicable law. The Merger Agreement further provides that upon the terms and subject to the conditions set forth therein, following completion of the Offer, Merger Sub will merge with and into the Company, with the Company continuing as the surviving corporation and as a wholly owned subsidiary of Galil (the “Merger”). The Merger will be governed by Section251(h) of the General Corporation Law of the State of Delaware (the “DGCL”), with no vote of the Company’s stockholders required to consummate the Merger. In the Merger, each (i) outstanding share of Common Stock (other than shares of Common Stock held by the Company, Galil, Merger Sub or any of their respective subsidiaries or held by stockholders who are entitled to demand, and who properly demand, appraisal rights under Delaware law) and (ii) Public Warrant (other than Public Warrants held by the Company, Galil, Merger Sub or any of their respective subsidiaries), will be converted into the right to receive cash in an amount equal to the Shares Offer Price and Public Warrants Offer Price, respectively, without interest. Reverse Stock Split Effective June 23, 2015, our board of directors and the stockholders of the Company approved an amendment to our certificate of incorporation to effectuate a reverse stock split of the Company’s common stock at a ratio of 1-for-10.The reverse stock split has been given retroactive effect in the accompanying condensed financial statements.See Note7 to our condensed financial statements. Results of Operations Fluctuation in Operating Results Our results of operations have fluctuated in the past and may fluctuate in the future from year to year as well as from quarter to quarter.Revenue may fluctuate as a result of factors relating to the demand and market acceptance for our MicroThermX systems and related component parts and services, world-wide economic conditions, availability of financing for our customers, changes in the medical capital equipment market, changes in order mix and product order configurations, competition, regulatory developments, insurance reimbursement and other matters.In addition, our revenues in the future will not be comparable to prior periods as a result of our sale of the hyperthermia product line. Since May 2013, a significant part of our MicroThermX product’s revenue has come from sales into Europe, to our distribution partner, Terumo.Because Terumo has expressed an interest in modifying the terms of their exclusive distribution agreement for our MicroThermX products, we are currently negotiating with Terumo to modify the agreement.Both Terumo and the Company are interested in extending the duration and purchase requirements of the contract.We cannot yet determine the total impact this may have on our future sales.Operating expenses may fluctuate as a result of the timing of sales and marketing activities, research and development, and selling, general and administrative expenses associated with our potential growth.For these and other reasons described elsewhere, our results of operations for a particular period may not be indicative of operating results for any other period. 17 Revenues We recognize revenue from the sale of our ablation treatment systems and related parts and accessories (collectively, system sales), the sale of disposable devices used with our systems, training, service support contracts and other miscellaneous revenues.We also recognize revenues from equipment rental, including fee-per-use rental income from our MicroThermX systems. The table below summarizes the sources of our revenues, with the top section “MicroThermX products” showing revenue for the product line currently offered by the Company.Following the April 1, 2015 sale of all assets related to hyperthermia products, we no longer recognize revenue from hyperthermia products.Our revenues consisted of the following: Three Months Ended September 30, Nine Months Ended September 30, MicroThermX products Systems - MicroThermX $
